DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 6-9 of the Response After Final Action, filed 01/11/21, with respect to claims 15-20 have been fully considered and are persuasive.  The rejections of claims 15-20 has been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-14 directed to inventions non-elected without traverse.  Accordingly, claims 1-14 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

The application has been amended as follows: 

CANCEL: Claim 1
CANCEL: Claim 2
CANCEL: Claim 3
CANCEL: Claim 4
CANCEL: Claim 5
CANCEL: Claim 6
CANCEL: Claim 7
CANCEL: Claim 8
CANCEL: Claim 9
CANCEL: Claim 10
CANCEL: Claim 11
CANCEL: Claim 12
CANCEL: Claim 13
CANCEL: Claim 14

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 15, the prior art of record fails to teach or suggest a method of subterranean characterization of a subterranean formation and a subterranean o) via a permanent magnet in a tool body of a nuclear magnetic resonance (NMR) device; generating a radio frequency magnetic field (B1) via an antenna located in a probing module of the NMR device separate and extendable from the tool body; receiving an NMR response signal from the subterranean formation via the antenna; and withdrawing a sample of the fluid from or injecting fluid into the subterranean formation via the probing module.
While Song et al. (US 2008/0136410 A1) and Appel et al. (US 2004/00902330 A1) disclose analogous methods of using NMR sensors to analyze fluid flowing through wellbores, neither teaches or suggests a device or method where the magnetic field generated by the permanent magnet is located in a tool body while the radio frequency magnetic field is generated by the antenna is located in a separate, extendable probing body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J EOM/Primary Examiner, Art Unit 1797